ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Dynamics Research Corporation               )      ASBCA No. 58815
                                            )
Under Contract No. N00014-04-D-0508         )

APPEARANCE FOR THE APPELLANT:                      Brian S. Gocial, Esq.
                                                    Blank Rome LLP
                                                    Philadelphia, PA

APPEARANCES FOR THE GOVERNMENT:                    E. Michael Chiaparas, Esq.
                                                    DCMA Chief Trial Attorney
                                                   Elizabeth L. Kafel, Esq.
                                                    Assistant Counsel
                                                    Defense Contract Management Agency
                                                    Boston, MA

                                 ORDER OF DISMISSAL

       This appeal has been settled. It is hereby dismissed with prejudice subject to
reinstatement only in the event that the settlement is not consummated within 90 days from
the date of this order.

      Dated: 17 June 2014


                                                ROBERTT.
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58815, Appeal of Dynamic Research
Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREYD. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2